1 Filed by Ashland Inc. Pursuant to Rule 425 Under the Securities Act of 1933 Subject Company Hercules Incorporated Commission File Number 1-00496 Hercules Inc. AcquisitionConference CallJuly 11, 2008 Ashland Inc. Participants James J. O'Brien, Chairman and Chief Executive Officer Lamar M. Chambers, Sr. Vice President and Chief Financial Officer Eric N. Boni, Director, Investor Relations Hercules Inc. Participants Craig A. Rogerson, President and Chief Executive Officer 2 Forward-Looking Statements Forward-Looking Statements This document contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of theSecurities Exchange Act of 1934. These statements include those that refer to Ashland’s and Hercules’ current expectations about the acquisitionof Hercules. Although Ashland and Hercules believe their expectations are based on what management believes to be reasonable assumptions,they cannot assure the expectations reflected in this document will be achieved as they are subject to risks and uncertainties that are difficult topredict and may be outside of Ashland’s and Hercules’ control. These risks and uncertainties may cause actual results to differ materially fromthose stated, projected or implied. Such risks and uncertainties include the possibility that the benefits anticipated from the Hercules transactionwill not be fully realized; the possibility the transaction may not close, including as a result of failure to obtain the approval of Herculesstockholders; the possibility that financing may not be available on the terms committed; and other risks that are described in filings made byAshland and Hercules with the Securities and Exchange Commission (SEC) in connection with the proposed transaction. Other factors,uncertainties and risks affecting Ashland and Hercules are contained in each company’s periodic filings made with the Securities and ExchangeCommission, including Ashland’s Form 10-K for the fiscal year ended Sept. 30, 2007, Ashland’s Form 10-Q for the quarter ended March 31, 2008,Hercules’ Form 10-K for the fiscal year ended Dec. 31, 2007, and Hercules’ Form 10-Q for the quarter ended March 31, 2008 filed with the SECand available on Ashland’s Investor Relations website at www.ashland.com/investors or Hercules’ website at www.herc.com or the SEC’s websiteat www.sec.gov. Ashland and Hercules undertake no obligation to subsequently update or revise the forward-looking statements made in thisdocument to reflect events or circumstances after the date of this document. ADDITIONAL INFORMATION In connection with the proposed transaction, Ashland will file a registration statement on Form S-4, which will include a preliminaryproxy statement/prospectus, with the SEC.Ashland and Hercules intend to mail a definitive proxy statement/prospectus to Hercules’stockholders containing information regarding the proposed transaction.Investors and security holders are urged to read theregistration statement on Form S-4 and the related preliminary and definitive proxy/prospectus when they become available becausethey will contain important information about the proposed transaction.Investors and security holders may obtain free copies ofthese documents (when they are available) and other documents filed with the SEC at the SEC’s web site at www.sec.gov and bycontacting Ashland Investor Relations at (859) 815-4454 or Hercules Investor Relations at (302) 594-7151.Investors and securityholders may obtain free copies of the documents filed with the SEC on Ashland’s Investor Relations website atwww.ashland.com/investors or Hercules’ website at www.herc.com or the SEC’s website at www.sec.gov. Hercules and its directors and executive officers may be deemed participants in the solicitation of proxies from the stockholders ofHercules in connection with the proposed transaction.Information regarding the special interests of these directors and executiveofficers in the proposed transaction will be included in the proxy statement/prospectus described above.Additional informationregarding the directors and executive officers of Hercules is also included in Hercules’ proxy statement for its 2008 Annual Meetingof Stockholders, which was filed with the SEC on March 19, 2008.These documents are available free of charge at the SEC’s website at www.sec.gov and from Investor Relations at Ashland and Hercules as described above. 3 Agenda •Transaction Overview –Terms –Strategic Benefits •Business Descriptions –Ashland –Hercules •Financing •Synergies •Integration Plan •Next Steps 4 Key Terms •Hercules shareholders to receive consideration of: –$18.60 per Hercules share in cash –0.093 of a share of Ashland stock •Value of $23.01 per share, based upon Ashland closingprice on July 10 –38-percent premium to Hercules' closing stock price on July 10 –26-percent premium to Hercules' 30-day average stock price •Total transaction value of $3.3 billion –Includes $2.6 billion equity value, plus net assumed debtof $0.7 billion •Expected to close by end of calendar 2008 5 •Creates a major, global specialty chemicals company –~75 percent of estimated pro forma* EBITDA derived from specialty chemicals –More than $10 billion in pro forma revenue –Boosts pro forma revenue from outside North America to approximately$3.5 billion •Significantly enhances focus and expands scalein three specialty chemical businesses –Specialty additives and ingredients, paper and water technologies,and specialty resins •Creates leadership position in attractive and growingrenewable/sustainable chemistries –Derives approximately one-third of estimated pro forma EBITDAfrom bio-based chemistries * For the 12 months ended March 31, 2008. Sales & Operating Revenue includes intersegment sales.EBITDAexcludes Unallocated and Other. Drives stronger, more profitableand less cyclical earnings Strategic Benefits 6 •Founded in 1924; sales in 100 countries •Number of employees: ~11,700 •A leading manufacturer of compositepolymers, adhesives, metal castingconsumables, and process and utility watertreatments •A leading North American distributor ofchemicals, plastics and composite materials •Marketer of premium-branded lubricants,automotive chemicals and quick-lube services Business Description AshlandDistribution51% AshlandDistribution51% PerformanceMaterials19% PerformanceMaterials19% Valvoline20% Sales & Operating Revenue*: $7.9 billion Water Technologies Water Technologies EBITDA*: $365 million AshlandDistribution16% AshlandDistribution16% PerformanceMaterials34% PerformanceMaterials34% Valvoline39% Water Technologies Water
